UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4534
DIARRA JERMAINE BODDY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-95-20)

                  Submitted: November 28, 2001

                      Decided: December 20, 2001

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David Schles, STOWERS & ASSOCIATES, Charleston, West Vir-
ginia, for Appellant. Charles T. Miller, United States Attorney, R.
Booth Goodwin II, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BODDY
                             OPINION

PER CURIAM:
   Diarra Jermaine Boddy appeals from the district court’s order
revoking his supervised release and imposing an eighteen-month
prison sentence. We find no merit to his claim; consequently, we
affirm.
   Boddy admits that he violated the terms of his supervised release
but contends that the district court erred in sentencing him to a term
longer than one year. Under 28 U.S.C.A. § 3583(e)(3) (West 2000),
    a defendant whose [supervised release] term is revoked . . .
    may not be required to serve more than 5 years in prison if
    the offense that resulted in the term of supervised release is
    a class A felony, more than 3 years in prison if such offense
    is a class B felony, more than 2 years in prison if such
    offense is a class D felony, or more than one year in any
    other case.
Boddy argues that "the offense that resulted in the term of supervised
release" was his violation of the conditions of supervised release,
namely testing positive for cocaine use and committing battery, rather
than his original Class B felony conviction. Therefore, he contends
that the district court could sentence him to no more than one year in
prison. However, when a defendant violates the terms of his super-
vised release, the sentence imposed upon revocation is punishment for
the original offense and not punishment for the conduct prompting the
revocation. United States v. Woodrup, 86 F.3d 359, 360-62 (4th Cir.
1996). Because Boddy’s original offense was a Class B felony, we
find that Boddy’s eighteen-month prison term comports with the
requirements of § 3583(e)(3).
   For these reasons, we affirm the district court’s order revoking
Boddy’s supervised release and imposing an eighteen-month sen-
tence. We deny Boddy’s request for oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.
                                                          AFFIRMED